UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1264


EDWYN ENRIQUE GOMEZ-CASTRO,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Jaime W. Aparisi, Silver Spring, Maryland, for Petitioner. Ethan P. Davis, Acting
Assistant Attorney General, Anthony C. Payne, Assistant Director, Jessica D. Strokus,
Trial Attorney, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edwyn Enrique Gomez-Castro (Gomez), a native and citizen of Honduras, petitions

for review of the order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). In this court, as in

his administrative appeal, Gomez challenges only the denial of his request for CAT relief.

For the reasons explained below, we deny the petition for review.

       To qualify for protection under the CAT, an applicant bears the burden of

establishing that “it is more likely than not that he or she would be tortured if removed to

the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). To state a prima facie case

for relief, an applicant must show that he or she will be subject to “severe pain or suffering,

whether physical or mental, . . . [that] is inflicted by or at the instigation of or with the

consent or acquiescence of a public official or other person acting in an official capacity.”

8 C.F.R. § 1208.18(a)(1); see Rodriguez-Arias v. Whitaker, 915 F.3d 968, 971 (4th Cir.

2019). The applicant need not prove the torture would be inflicted on account of a

protected ground. Dankam v. Gonzales, 495 F.3d 113, 115 (4th Cir. 2007). While we

review for substantial evidence the relevant factual findings related to the denial of CAT

relief, we review de novo the involved legal determinations. Rodriguez-Arias, 915 F.3d at

972.

       In considering Gomez’s challenges to the denial of CAT relief, we have reviewed

the administrative record, including the transcript of his merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

                                              2
of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B); substantial evidence

supports the relevant factual findings, see Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020);

and the agency committed no legal error in its adjudication of Gomez’s CAT claim,

Rodriguez-Arias, 915 F.3d at 972. Accordingly, we uphold the denial of protection under

the CAT for the reasons stated by the Board. In re Gomez-Castro (B.I.A. Feb. 6, 2020).

       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             3